 1
     Connor Lynch (SBN 301538)
 2   connor@lynchllp.com
     Brian Lynch (SBN 292511)
 3
     brian@lynchllp.com
 4   LYNCH LLP
     4470 W. Sunset Blvd. No. 90096
 5
     Los Angeles, CA 90027
 6   Phone: (949) 229-3141
 7   Attorneys for Plaintiff Pretty in Plastic, Inc.
 8
 9
                                   UNITED STATES DISTRICT COURT
10                                CENTRAL DISTRICT OF CALIFORNIA
11
12         Pretty in Plastic, Inc.,                    Case No. CV 18-6091-GW(SKx)
13
                  Plaintiff,
14                               v.                    Judgment in a Civil Case
15
           Maryellis Bunn, et al.
16
                  Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                  [PROPOSED] JUDGMENT
 1        On February 8, 2019, the Court entered a minute order (1) dismissing, with prejudice
 2 and without leave to amend, Plaintiff’s copyright cause of action and (2) declining to exercise
 3 supplemental jurisdiction over and dismissing without prejudice Plaintiff’s remaining state
 4 causes of action. Dkt. No. 30. Judgment is hereby accordingly entered.
 5
 6        IT IS SO ORDERED.
 7
 8
 9
     DATED: March 4, 2019
10                                                        Hon. George H. Wu
11                                                     United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                             [PROPOSED] JUDGMENT
